Name: Commission Regulation (EC) No 2222/95 of 20 September 1995 determining the extent to which applications lodged in August 1995 for the issue of import licences in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product;  industrial structures and policy
 Date Published: nan

 21 . 9 . 95 EN Official Journal of the European Communities No L 224/19 COMMISSION REGULATION (EC) No 2222/95 of 20 September 1995 determining the extent to which applications lodged in August 1995 for the issue of import licences in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, able distribution of the available quantities, it is appro ­ priate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 Every application for an import licence lodged in accor ­ dance with Regulation (EC) No 1977/95 for the period from 1 July 1995 to 30 June 1996 shall be granted to the following extent, expressed as bone-in beef : (a) 0,504 % of the quantity requested for beef imports intended for the manufacture of 'preserves' as defined by Article 1 (2) (a) of Regulation (EC) No 1977/95 ; (b) 49,213 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 1 (2) (b) of Regulation (EC) No 1977/95. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1977/95 0f ii August 1995 opening and administering an import tariff quota for frozen beef intended for processing for the period 1 July 1995 to 30 June 1996 ('), and in particular the second subparagraph of Article 3 (3) thereof, Whereas Article 1 (2) of Regulation (EC) No 1977/95 fixes the quantities of frozen beef intended for processing which may be imported under special terms in 1995/96 ; Whereas Article 3 (3) of Regulation (EC) No 1977/95 lays down that the quantities applied for may be reduced ; whereas the applications lodged relate to total quantities which exceed the quantities available ; whereas, under these circumstances and taking care to ensure an equit ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 191 , 12. 8 . 1 995, p. 8 .